DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/419202, filed on 05/22/2019.

Information Disclosure Statement
As of the mailing date of this office action, there has been no information disclosure statement entered into the file. The Applicant is reminded of their duty to disclose (see MPEP 2001).

Specification
The disclosure is objected to because of the following informalities:
With respect to the feature recited in claim 6, wherein the “water-based ink has a weight percentage falling within a range from 35 wt% to 50 wt%”, it is noted that the component present at a weight percentage of 35 to 50 wt% is said to be the water-based ink in paragraph [0011] of the as-filed specification but is said to be the water-based color cream in paragraph [0033]. As explained in the indefiniteness rejection below, the recitation of this feature in paragraph [0011] and claim 6 appears to contain a typographical error which should refer to the water-based color cream rather than to the water-based ink.
In paragraph [0036], it is not understood what is meant by the sentence “It is noteworthy that the coated aluminum of zinc sulfide is in the form of particles, but not in the form of particles instead of flakes…”. It is not clear whether this disclosure is intended to convey that the metal coating is in the form of particles, flakes, or neither.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitations directed to the “water-based modified acrylic copolymer resin” are indefinite because it is not clear what is meant by the term “modified” as used in the context of the claim. When referring to a polymer, the term “modified” typically means that the polymer is blended, grafted, or reacted with another polymer, a monomer, or a functional group to form a polymer blend or copolymer having different properties than the unmodified polymer.
The instant claims and specification only further disclose that the water-based modified acrylic copolymer resin of the water-based modified acrylic copolymer resin layer comprises an acrylic copolymer emulsion, a polyvinyl alcohol resin (PVA), and a polyvinylpyrrolidone resin (PVP). Neither the claims nor the specification provides any further detail as to how these components would be “modified” to form the claimed water-based modified acrylic copolymer resin. Given that the mixture of PVA resin and PVP resin with the acrylic copolymer emulsion could be considered a modification of the acrylic copolymer, any resin mixture formed of an acrylic copolymer emulsion, a PVA resin, and a PVP resin is interpreted as meeting the limitation reciting “water-based modified acrylic copolymer resin” for the purposes of applying prior art.
Regarding claim 1, the limitation reciting “the water-based modified acrylic copolymer resin layer being provided for crosslinking an end surface of the water-based modified acrylic copolymer resin layer after the other end of the superabsorbent film absorbs water” is indefinite because it is not clear what is meant by the phrase stating that the acrylic copolymer resin layer is provided for crosslinking an end surface of itself. It is further noted that the phrase “the other end of the superabsorbent film” lacks antecedent basis as there is no prior recitation of “an end of the superabsorbent film”.
In looking to the instant specification at paragraph [0028], it is said that the water-based modified acrylic copolymer resin (1) is provided for crosslinking an end surface of the superabsorbent film (2) with the water-based modified acrylic copolymer resin layer after the other end surface of the superabsorbent film absorbs water. Therefore, the aforementioned limitation appears to intend to convey that the water-based modified acrylic copolymer resin layer is crosslinked with an end surface of the superabsorbent film after the superabsorbent film absorbs water, and will be interpreted as such for the purposes of applying prior art.
Regarding claim 5, as with claim 1 above, the limitation directed to a “water-based modified acrylic copolymer resin” are indefinite because it is not clear what is meant by the term “modified” as used in the context of the claim. Neither the claims nor the specification provides any detail at all as to what is modified and how. Given that the grafting of an acrylic resin to form an acrylic copolymer resin can be considered a modification of the acrylic resin, any water-based acrylic copolymer resin is interpreted to meet the aforementioned limitation for the purposes of applying prior art.
Regarding claim 5, the limitation reciting “the water-based ink is a mixture of a water-based color cream and a water-based modified acrylic copolymer resin” is indefinite because it is not clear what is meant by a “water-based color cream”. Common definitions of the term “cream” include “a soft solid or thick liquid containing medicaments or other specific ingredients, applied externally for a prophylactic, therapeutic, or cosmetic purpose” and “a yellowish white; light tint of yellow or buff” (see https://www.dictionary.com/browse/cream). Given that the instant specification does not disclose any specific materials that may be used as the water-based color cream, it is not clear if the term “color cream” is intended to describe a particular texture or viscosity of the colorant, or if it is meant to describe a particular hue of the colorant. Absent further clarification, this limitation is interpreted to be met by any water-based colorant for the purposes of applying prior art.
Regarding claim 6, the limitation reciting “the water-based modified acrylic copolymer resin” lacks proper antecedent basis. Claim 1 sets forth that the water-based modified acrylic copolymer resin layer comprises a water-based modified acrylic copolymer resin, while claim 5 requires that the information body also contains a water-based modified acrylic copolymer resin. Based on the language of the claim, it is not clear which of the two previously recited water-based modified acrylic copolymer resins is being referred to in the limitation of claim 6.
In looking to the instant specification at paragraph [0033], the information body is said to be a water-based ink comprising a water-based modified acrylic copolymer resin having a weight percentage from 50 wt% to 65 wt% and a water-based color cream having a weight percentage from 35 wt% to 50 wt% after the ink has dried. Therefore, the water-based modified acrylic copolymer resin recited in claim 6 is interpreted as referring to the water-based modified acrylic copolymer resin of the information body (as set forth in claim 5).
Regarding claim 6, the limitation reciting “the water-based modified acrylic copolymer resin has a weight percentage falling within a range from 50 wt% to 65 wt% and the water-based ink has a weight percentage falling within a range from 35 wt% to 50 wt%” is indefinite because it is not clear what the claimed weight percentages are based on. As explained above, paragraph [0033] sets forth that the water-based ink of the information body comprises a water-based modified acrylic copolymer resin having a weight percentage from 50 wt% to 65 wt% and a water-based color cream having a weight percentage from 35 wt% to 50 wt% after the ink has dried. Therefore, the recitation of “the water-based ink” in line 3 of claim 6 appears to be a typographical error that should read --the water-based color cream--, consistent with paragraph [0033]. Based on this disclosure of the instant specification, it is understood that the claimed weight percentages are defined with respect to the water-based ink in a dry state being 100 wt%.
Regarding claim 7, the limitation reciting “wherein the information body is a laser coating with a metal material” is indefinite because it is not understood what is meant by the information object being “a laser coating with a metal material”. Based on the language of the claim, it is not clear if the information object is a coating comprising a metal material, wherein the metal material is deposited by a laser, or if the information object is a coating formed by laser printing metallic ink, or if the information object is a coating wherein a metal material is deposited and then etched or ablated by a laser.
In looking to the instant specification at paragraph [0036], the information body of the embodiment of Fig. 7 is said to be formed by using a hot engraving or hot pressing roller to form a laser pattern, followed by depositing a layer of metal coating (e.g. aluminum or zinc sulfide). It is not understood what is meant by the term “laser pattern” as it is used in this context. It is also not clear exactly what is encompassed by the term “metal coating” as it is used in the instant disclosure, as zinc sulfide is not a metal material. Absent further clarification, the aforementioned limitation is interpreted to be met by an information body which is a coating comprising a metal material for the purposes of applying prior art.
Regarding claims 2-4, the claims are rejected based on their dependency on claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Isozaki et al. (JP 2004-018776, machine translation via EPO provided).
Regarding claims 1 and 2, Isozaki et al. teaches a water pressure transfer film (eco-friendly activator-free acrylic copolymer resin layer) for forming a printing layer on a three-dimensional surface [0001]. The water pressure transfer film may be produced by coating or forming a film of a resin emulsion (water-based modified acrylic copolymer resin layer) on the surface of a base film (superabsorbent film) made of polyvinyl alcohol, wherein the resin emulsion (water-based modified acrylic copolymer resin) comprises fine particles of a resin such as a copolymer of styrene and an acrylic acid ester (acrylic copolymer emulsion), polyvinyl alcohol (PVA) as a dispersant, and polyvinylpyrrolidone (PVP) as a water-soluble polymer ([0010], [0013], [0018]). Isozaki et al. further teaches that the materials of the resin emulsion film are selected so as to have good affinity with a printed layer (information body) formed on its surface ([0005], [0013], [0016], [0030]).
The limitation reciting “the water-based modified acrylic copolymer resin layer being provided for crosslinking an end surface of the water-based modified acrylic copolymer after the other end of the superabsorbent film absorbs water and becomes softened” is considered functional language related to the intended use of the product and is accorded limited weight as the language does not further limit the structure of the product. This limitation also appears to be a method limitation which does not determine the patentability of the product, unless the method produces a structural feature of the product. The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art. See MPEP 2113. 
Nevertheless, Isozaki et al. teaches that the water pressure transfer film softens as a result of water absorption after floating on the water surface ([0016], [0019]). Given that Isozaki et al. teaches a water transfer printing film having all of the same layers comprising the same materials as required by the claims, the prior art structure would inherently be capable of performing in the manner claimed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Isozaki et al. (JP 2004-018776, machine translation via EPO provided) as applied to claim 1 above, and further in view of Hayashi et al. (JP 2009-226860, machine translation via EPO provided).
Regarding claim 3, Isozaki et al. teaches all of the limitations of claim 1 above and further teaches that the resin emulsion containing fine particles (acrylic copolymer emulsion) is included in the water pressure transfer film so as to increase the adhesion between the printed layer and the base film, thus preventing easy peeling of the printed layer [0009]. Isozaki et al. further teaches that the water-soluble polymer, such as polyvinylpyrrolidone, is added to the water pressure transfer film in an amount necessary to adjust the mechanical strength, moisture resistance during handling, flexibility due to water adsorption, spreadability on a water surface, and diffusivity [0016]. Polyvinyl alcohol is used as a dispersant in the resin emulsion so as to improve the affinity between the resin emulsion and the polyvinyl alcohol base film [0010]. Diethylene glycol (polyethylene glycol) is further included as a plasticizer for the purpose of imparting flexibility [0015]. Isozaki et al. does not expressly teach specific weight percentages of acrylic copolymer emulsion, polyvinyl alcohol resin, polyvinylpyrrolidone resin, polyethylene glycol, and water in the water-based modified acrylic copolymer resin layer.
However, the teachings of Isozaki et al. do suggest that the amounts of the above components can be varied to affect the interlayer adhesion, mechanical strength, moisture resistance, flexibility, spreadability, and diffusivity in a water transfer printing film. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to set the weight percentages of acrylic copolymer emulsion, polyvinyl alcohol resin, polyvinylpyrrolidone resin, polyethylene glycol, and water within the claimed ranges by optimizing the result-effective variables through routine experimentation. See MPEP 2144.05(II).
Although Isozaki et al. teaches that the water pressure transfer film can comprise a variety of additives, including a colorant, in any amount that does not hinder the purpose of the invention ([0020]), the reference does not expressly teach that the water-based modified acrylic copolymer resin layer comprises 5 to 10 wt% of calcium carbonate.
However, in the analogous art of water transfer printing films, Hayashi et al. teaches a water pressure transfer sheet (E) comprising a support sheet (A), a sealing layer (B), an image-receiving layer (C; water-based modified acrylic copolymer resin layer), and a pattern layer (D) ([0007], Figs. 1-2). The image-receiving layer is formed of an aqueous resin layer comprising a water-soluble resin (S1) such as PVA and PVP and a water-dispersible resin (S2), such as an acrylic resin emulsion dispersed in an aqueous medium ([0019], [0021], [0025], [0036]).
Hayashi et al. further teaches that the coating liquid forming the image-receiving layer may further contain additives as long as the effects of the invention are not impaired, wherein the additives include porous pigments such as calcium carbonate ([0041]-[0042]). The porous pigment may be added in an amount of 10 to 90% by weight in terms of the solid content in the image-receiving layer coating liquid in order to impart appropriate whiteness and ink absorption properties [0042].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the water transfer printing film of Isozaki et al. by including calcium carbonate in the water-based modified acrylic copolymer resin layer at the claimed amount, as taught by Hayashi et al., in order to impart appropriate whiteness and ink absorption properties to the ink-receiving layer.
Regarding claim 4, Isozaki et al. in view of Hayashi et al. teaches all of the limitations of claim 3 above. Although Isozaki et al. further teaches that the coating liquid forming the resin emulsion film (water-based modified acrylic copolymer resin layer) may further comprise a surfactant, an antifoaming agent (water-based defoamer), and other additives as long as the intended effect of the invention can be obtained ([0013]), the reference does not expressly teach a fatty alcohol polyoxyethylene ether, N,N-dimethylethanolamine, water-based defoamer, or an aqueous dispersant being included at the claimed weight percentages.
However, Hayashi et al. similarly teaches that coating liquid forming the image-receiving layer can contain additives such as nonionic surfactants, pigment dispersants (aqueous dispersant), leveling agents, ultraviolet absorbers, antioxidants, and antistatic agents each in an amount of 0.1 to 5% by weight [0041]. Hayashi et al. teaches that the acrylic resin emulsion can contain an emulsifier to disperse the resin in the water, wherein the emulsifier can be a polyoxyethylene nonylphenyl ether or a polyoxyethylene sorbitol tetraoleate (fatty alcohol polyoxyethylene ether) ([0019], [0036]). Hayashi et al. further teaches that the image receiving layer may further comprise a neutralizing agent such as dimethylethanolamine in order to improve the stability of the water-dispersible resin [0026].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the water transfer printing film of Isozaki et al. by including the claimed fatty alcohol polyoxyethylene ether, N,N-dimethylethanolamine, water-based defoamer, and aqueous dispersant at the claimed weight percentages, as suggested by Hayashi et al., in order to optimize both the stability and dispersibility of the components in the water transfer printing film.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Isozaki et al. (JP 2004-018776, machine translation via EPO provided) as applied to claim 1 above, and further in view of Landa et al. (US 2015/0025179).
Regarding claims 5 and 6, Isozaki et al. teaches all of the limitations of claim 1. Although Isozaki et al. teaches that a printing layer (information body) can be formed on the resin emulsion film by transferring the printing ink from an intermediate film to the water pressure transfer film ([0013], [0026]), the reference does not expressly teach that the information body is a water-based ink which is a mixture of a water-based colorant and a water-based modified acrylic copolymer resin.
However, in the analogous art of inks for transfer printing, Landa et al. teaches an ink formulation that can be formed on an intermediate transfer member before the image is transferred to the final substrate [0010]. Landa et al. teaches that aqueous inkjet inks are suitable for use in the transfer printing process and can contain water-soluble colorants, wherein a concentration of the colorant within the dried ink formulation is 2 to 40% ([0064], [0118]). Landa et al. further teaches that the aqueous inks include resins, such as styrene-acrylic copolymers (water-based modified acrylic copolymer resin) which are selected for their suitability for jetting from an inkjet printhead and their ability to transfer well from the intermediate transfer member to a substrate during use [0064]. The ink when substantially dried contains at least 5 wt%, or at least 50 wt% of the polymeric resin [0034].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the water transfer printing film of Isozaki et al. by forming the information body of a water-based ink comprising a water-based modified acrylic copolymer resin and a water-based colorant in the claimed amounts, as taught by Landa et al., in order to enable the printing layer to have sufficient processability for inkjet printing onto an intermediate transfer member for being easily transferred to the water-based modified acrylic copolymer resin layer.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Isozaki et al. (JP 2004-018776, machine translation via EPO provided) as applied to claim 1 above, and further in view of Sudo et al. (JP 5810798, machine translation via EPO provided).
Regarding claim 7, Isozaki et al. teaches all of the limitations of claim 1 above but does not expressly teach that the information body is a laser coating with a metal material.
However, in the analogous art of water transfer printing, Sudo et al. teaches a hydraulic transfer film (1) comprising a water-soluble film (2) made of polyvinyl alcohol and polyvinylpyrrolidone, a transfer adjustment layer (3) comprising polyvinylpyrrolidone, an optional pattern printing layer (3), and a metal thin film layer (4; laser coating with a metal material) ([0011]-[0012], [0017], Fig. 1). Sudo et al. teaches that the metal thin film layer serves to impart a glossy metallic design to the transfer object and can be formed by vapor deposition of a metal material such as aluminum [0023].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the water transfer printing film of Isozaki et al. by forming a metal thin film layer on the water-based modified acrylic copolymer resin layer, as suggested by Sudo et al., in order to enable the transfer film to impart a metallic design on the surface of the transfer object.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hikasa et al. (US 2007/0087171) teaches a method of hydraulic transfer printing comprising floating a transfer sheet comprising a polyvinyl alcohol base film and a print layer formed thereon on a surface of an aqueous solution, wherein the base film can further comprise additional water soluble macromolecules such as polyvinylpyrrolidone in an amount of 15 parts by weight or less, surfactants such as polyoxyethylene oleyl ether in an amount of 0.05 to 5 parts by weight, and plasticizers such as diethylene glycol in an amount of 0.5 to 10 parts by weight (Abstract, [0036]-[0037], [0039]-[0040], [0042]).
Ito et al. (US 2014/0170340) teaches a water-pressure transfer printing film comprising an ink-receiving layer, a base layer, and a printing layer formed on the surface of the ink-receiving layer, wherein the ink-receiving layer can contain polyvinyl alcohol, polyvinylpyrrolidone, and other water-soluble polymers (Abstract, [0019]-[0020], [0029], [0048]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA L GRUSBY whose telephone number is (571) 272-1564. The examiner can normally be reached Monday-Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rebecca L Grusby/Examiner, Art Unit 1785                                                                                                                                                                                                        
/LAURA C POWERS/Primary Examiner, Art Unit 1785